Citation Nr: 0601246	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery the recovery of an 
overpayment of pension benefits in the calculated amount of 
$500.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the N. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In January 2003, the RO granted entitlement to 
nonservice-connected pension.  The RO awarded the veteran 
$1057.00 per month as a pension benefit. 

2.  In April 2003, the veteran's ex-wife requested an 
apportionment of the veteran's monthly pay out. 

3.  In June 2003, the RO informed the veteran that it had 
received a request for apportionment of his VA benefits.  The 
RO informed the veteran that it was initially withholding 
$250 from his monthly check beginning September 1, 2003, but 
that if apportionment was allowed, it would reduce his 
monthly check beginning May 12, 2003.  

4.  In a July 2003 letter, the veteran agreed to an 
apportionment of $250.00 per month. 

5.  In August 2003, the RO informed the veteran's ex-wife 
that apportionment in the amount of $250.00 per month would 
begin effective June 1, 2003.  

6.  In August 2003, the RO informed the veteran that his new 
payment would be $807.00 per month and that his dependent's 
monthly rate was $250.00, effective June 1, 2003.  The RO 
notified the veteran that this had resulted in an overpayment 
to him.  

7.  Neither the veteran nor VA was at fault in the creation 
of the overpayment.

8.  The veteran's income, with consideration of the cost of 
life's basic necessities, is not sufficient to permit 
repayment of the balance of the indebtedness without 
financial hardship.

9.  Collection of the indebtedness would nullify the purpose 
for which pension benefits were intended.

10.  Failure to make restitution would not result in unjust 
enrichment.

11.  The veteran changed position to his detriment in 
reliance on the VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of 
$500.00 would violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to claims for 
waiver of overpayments.  Barger v. Principi, 16 Vet App 132 
(2002).  

The Board also notes that the RO considered only the question 
of whether the overpayment was validly created, and not 
whether waiver was warranted.  The veteran's testimony and 
other contentions, make clear that he is seeking waiver of 
the overpayment.  Because the Board is granting waiver, the 
veteran is not prejudiced by its consideration of this 
question in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The law precludes waiver of recovery of an overpayment or 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) Fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302.  

The Board's review of the record in this case reflects that 
the RO did not find that the appellant's actions represented 
intentional behavior to obtain government benefits to which 
he was not entitled which is necessary for a finding of 
fraud, misrepresentation, or bad faith.  Therefore, the issue 
now is whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions 
of the debtor contribute to creation of 
the debt.

2.  Balancing of faults.  Weighing fault 
of debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The record reflects that the veteran was not at fault in the 
creation of the overpayment.  The overpayment simply arose 
from the timing of the claim for apportionment filed by his 
wife, and he took no actions that caused it to be created.  

VA was also not at fault.  Although it delayed implementing 
collection of the apportionment, and thereby caused an 
overpayment; the delay was to ensure that the veteran had the 
opportunity to report any hardship from the reduction in 
benefits caused by the apportionment.  

Another significant element for consideration in deciding a 
waiver request is whether the recovery would result in undue 
financial hardship.  

In this regard, the Board notes that the veteran lives in 
what he describes as "section 8 housing."

At the May 2005 hearing, the veteran testified that his 
income consisted of the $1057 prior to the apportionment (and 
$807 thereafter).  He did not have a problem with the 
apportionment but stated that recovery of the overpayment 
would create undue hardship.  

The veteran indicated that his rent was $258.00 per month, 
his phone bill was $60.00 per month, his cable bill was 
$45.00 per month, his groceries were $200 per month, and his 
cigarettes were $40.00 per month.  He testified that he had 
gone on emergency food stamps the month that the RO took the 
$500.00 overpayment.  He also noted that he was currently in 
need of dental work.  

While some of his expenses, such as those for cable and 
cigarettes, are clearly not for necessities, the fact that he 
has been found eligible for low income housing and food 
stamps shows that he does not have excess income.  He has 
testified that he has little or no income left at the end of 
each month, after providing for the basic necessities of 
life.  

The Board finds that repayment of the indebtedness would not 
cause undue hardship.  

The purpose of VA's pension program is to provide subsistence 
to disabled wartime veteran's whose income would not 
otherwise be sufficient to meet their needs.  Recovery, would 
deprive the veteran of income needed for his subsistence, and 
thereby defeat the purpose of the program.

Collection of the indebtedness would not result in unjust 
enrichment.  The veteran testified that he sent $50 per month 
child support for March, April, May, June, July and August 
2003, prior to the apportionment being granted.  Moreover, 
because his rent is income based, a large part of the 
overpayment actually went to that purpose, and did not leave 
him in a better position than he otherwise would have been 
in. 

It does appear that the veteran changed position in reliance 
on the benefit.  He paid rent based on receipt of the income 
for which VA is now seeking recovery.  He gave up his right 
to have his rent lowered in light of the reduced benefit 
created by the apportionment and subsequent overpayment.

In sum, the equities favor waiver of the overpayment.  The 
circumstances indicate a need for reasonableness and 
moderation in the exercising of the Government's right to 
collect the debt charged to the appellant.  Accordingly, the 
Board concludes that recovery of the overpayment would be 
against equity and good conscience.  Waiver of recovery of 
the overpayment of nonservice-connected pension benefits in 
the amount of $500.00 is in order.  38 U.S.C.A. 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Entitlement to a waiver of recovery of the overpayment of 
pension benefits in the calculated amount of $500.00, is 
granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


